Claim 13 has been canceled.  Claims 1-12 and 14-20 are at issue and are present for examination.
Applicant's election with traverse of Group I, claims 1-12 drawn to xanthan lyase variants and the species of a variant with A190Q, E229S, S635E, T649K, I656V, N672D, I703L, G753E, S754E, S757D, A769D, L775A, D801G, K875T, N892Y, and N1008D substitutions in the reply filed on 6/7/21 is acknowledged.  The traversal is on the ground(s) that SEQ ID NO:46 of Segura et al. (US 2015/0132824) is not within the scope of the current claims as amended and a xanthan lyase variant with at least 80% identity to SEQ ID NO:2 is a special technical feature linking groups I-III.  This is not found persuasive because while SEQ ID NO:46 of Segura et al. is no longer within the scope of the claims, Segura et al. also teaches variants of SEQ ID NO:64 [0453] where SEQ ID NO:64 of Segura et al. is identical to SEQ ID NO:2 herein.  Segura et al. teach that variants can be created by alanine scanning mutagenesis and thus Segura et al. teach or suggest a group of variants of SEQ ID NO:64 with single substitutions of each amino acid residue with alanine which would include many variants within the scope of the claims including Q109A, G568A, L775A, and T915A (all specifically .
The requirement is still deemed proper and is therefore made FINAL.
Claims 9, 10, and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/7/21.
Claim 11 is objected to because of the following informalities:  “claim” is misspelled.  Appropriate correction is required.
Claims 2 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting 
Regarding claim 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 1-8, 11, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for xanthan lyase variants having 97% identity to SEQ ID NO:2 and compositions thereof, does not reasonably provide enablement for any xanthan lyase variants having 80% identity to SEQ ID NO:2 and compositions thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly make and use the invention commensurate in scope with these claims.
Claims 1, 3-8, 11, and 12 are so broad as to encompass xanthan lyase variants having 80% identity to SEQ ID NO:2 while claim 2 includes xanthan lyase variants having 90% identity to SEQ ID NO:2.  The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of xanthan lyases broadly encompassed by the claims.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  However, in this case the disclosure is limited to variants having only a small number of substitutions.
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims, and the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of 
 The specification does not support the broad scope of the claims which encompass xanthan lyase variants having 80% identity to SEQ ID NO:2 because the specification does not establish: (A) regions of the protein structure which may be modified without effecting xanthan lyase activity as while claim 1 recites particular regions of the protein to be modified there is nothing in the specification to support that all amino acids in these regions can be  modified as the specification merely provides a few selected mutations from each region and a showing that one can modify one amino acid within a particular regions does not provide an expectation that one can also modify neighboring amino acids; (B) the general tolerance of xanthan lyases to modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any amino acid residues with an expectation of obtaining the desired biological function; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including xanthan lyase variants having 80% identity to SEQ ID NO:2.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of xanthan lyases having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-3, 5, 7, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Segura et al. (US 2015/0132824).
	Segura et al. teaches variants of SEQ ID NO:64 comprising a substitution, deletion, and/or insertion at one or more and preferably 1-10 positions [0453] where SEQ ID NO:64 of Segura et al. is identical to SEQ ID NO:2 herein.  Segura et al. teach that variants can be created by alanine scanning mutagenesis and thus Segura et al. teach or suggest a group of variants of SEQ ID NO:64 with single substitutions of each amino acid residue with alanine which would include many variants within the scope of the claims including Q109A, G568A, L775A, and T915A (all specifically recited in claim 5 herein) as well as many others within the scope of claim 1 herein.  Segura et al. further teach variants having alterations which improve stability of the protein [0470].  Sequra et al. further teach detergent compositions comprising a GH9 endoglucanase and a xanthan lyase [0289].
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 11, and 12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of copending application 16/638,800.  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  Claims 1-8, 11, and 12 herein and claims 1-11 of copending application 16/638,800 are all directed to xanthan lyase variants of SEQ ID NO:2 having at least one substitution in one of the identical recited regions of the protein and compositions thereof.  The claims differ in the recited identity that the variants must have to SEQ ID NO:2 and in that the claims of the copending application recite specifically detergent compositions while the claims of the instant application recite the variant protein itself or compositions thereof without specifying that the compositions is a detergent composition.  The portion of the specification in copending application 16/638,800 that supports the recited compositions includes detergent compositions of variants having at least 80-99% identity to SEQ ID NO:2 that would anticipate claims 1-8, 11, and 12 herein.  Claims 1-8, 11, and 12 herein cannot be considered patentably distinct over claims 1-11 of copending application 16/638,800 when there is a specifically recited embodiment that would anticipate claims 1-8, 11, and 12 herein.  Alternatively, claims 1-8, 11, and 12 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E PROUTY whose telephone number is (571)272-0937.  The examiner can normally be reached on Monday-Thursday from 7:30 AM to 5 PM or Friday from 7:30 AM to 11:30 AM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408)918-7584.  The fax phone number for this Group is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/REBECCA E PROUTY/Primary Examiner, Art Unit 1652